Citation Nr: 0842667	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the cervical spine at C5-6 
prior to February 2, 2007 and 20 percent from that date.

2.  Entitlement to an initial rating greater than 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancee


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The veteran had active service from December 1982 to April 
1985 and from October 1986 to January 2005.  

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
degenerative disc disease of the cervical spine and lumbar 
spine each rated 10 percent, effective February 1, 2005 (the 
day after discharge from active duty).  A December 2007 
rating decision assigned a 20 percent rating for the 
veteran's cervical spine disability, effective February 2, 
2007 (the date more severe disability was shown).  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran testified in April 2008 that his 
disabilities (cervical and lumbar spine) had increased in 
severity since he was last examined by VA in February 2007.  
It is noteworthy that, as this appeal is from the initial 
ratings assigned with the award of service connection, staged 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran specifically noted that his medication (which 
includes narcotic medication) had been changed several times 
because the pain had increased.  Additionally, he noted that 
the February 2007 examination was inadequate, in that he was 
not properly examined.  While the February 2007 VA 
examination appears to be adequate for purposes of this 
appeal, in light of the allegation of increasing disability 
another examination to determine the current severity of the 
cervical and lumbar spine disabilities is indicated.

The veteran testified that he is only seen by VA for his 
cervical and lumbar spine disabilities.  The most recent VA 
treatment records associated with the claims file are dated 
in November 2007.  His testimony suggests ongoing treatment 
for his back disability.  Such records are constructively of 
record, and must be secured.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file copies of 
clinical records of all VA treatment the 
veteran has received with respect to his 
cervical and lumbar spine from December 
2007 to the present.

2.   The veteran should be afforded an 
examination of his cervical and lumbar 
spine to ascertain the severity and 
manifestations of his service-connected 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's cervical and 
lumbar spine in detail.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




